Citation Nr: 0401288	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-01 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979 and from September 1990 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In that decision, the RO continued the 
10 percent evaluation for traumatic arthritis, left knee.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's traumatic arthritis of the left knee is 
manifested by no more than limitation of flexion of the leg 
to 45 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the February 
2002 Statement of the Case (SOC), the August September 2002 
Supplemental Statement of the Case (SSOC), the July 2001 
correspondence, and associated correspondence issued since 
the appellant filed his claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the SSOC issued in 
August 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the July 2001 correspondence.  
It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the July 2001 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the August 2002 SSOC.  
Moreover, the veteran submitted additional evidence to the 
Board along with an appropriate waiver of initial review, 
discussed below, which will be considered herein.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

II.  Factual Background

Service connection for residuals of a left knee injury was 
established in December 1997 and was assigned a 
noncompensable evaluation, effective August 7, 1997.  

In a June 1999 rating decision, the RO increased the 
evaluation for traumatic arthritis, left knee, from 0 to 10 
percent disabling.  That decision was not appealed.

In September 2000, the veteran asserted that he had 
experienced an increase in the severity of his service-
connected left knee disability.  

VA treatment records dated in August 2000 show that the 
veteran was seen with complaints of locking, swelling, edema, 
and pain associated with the left knee.  In October 2000 he 
was seen with complaints of popping, clicking, and 
instability.  There was no effusion.  His range of motion was 
from 0 to 130 degrees, although he was tentative with the 
extremes of extension and flexion.  There was no palpable 
medial or lateral joint line tenderness.  His radiographs 
were normal.  The clinical assessment was medial meniscal 
posterior horn tear and anterior cruciate ligament 
disruption.  

A magnetic resonance imaging conducted in September 2000 
revealed a complete tear of the posterior horn of the medial 
meniscus, a partial tear of the anterior cruciate, a small 
Baker's cyst, a moderate joint effusion, and thinning of the 
articular surface of the articular surface of the lateral 
femoral condyle.  

The veteran was accorded a VA examination in November 2000.  
He complained of constant pain aggravated by cold weather.  
On clinical evaluation, he was observed to limp on his left 
knee.  He could straighten both knees to zero.  He could flex 
the left knee to 140 degrees.  He was able to complete 20 
step-ups onto a step and back down with 2 breaks.  After the 
20 step-ups, range of motion was from 0 to 120.  There was 
broadening of the joint.  There was no fluid present on 
examination.  

A medical report dated in March 2001 from Casper Orthopaedic 
Associates, P.C. reveals that the veteran underwent a 
physical examination of the left knee.  The report indicated 
that he presented with a number of questions regarding his 
knee.  The examination revealed a positive Lachman's with no 
varus-valgus deformity of either knee.  The left knee was 
stable medially and laterally.  There was crepitation with 
flexion and extension.  The left knee was slightly swollen.  
The neurovascular examination was intact.  X-rays showed 
maintained joint space with no bone on bone contact on the 
left knee.  The impression was chronic instability of the 
left knee. 

The veteran was again accorded a VA examination in December 
2001.  He reported that he continued to experience constant 
pain on a daily basis with occasional popping, tricking, and 
swelling.  On examination, the left knee was without 
jointline tenderness, swelling, or laxity.  There was some 
adductor muscle atrophy.  He had pain with axial loading and 
crepitation with flexion.  Pain was also elicited with 
flexion while compression was applied to the patella.  He was 
able to flex to 90 degrees before complaining of pain, and 
continued to 120 degrees.  There was no change with multiple 
repetitions.  X-rays were normal.  The impression was 
chondramalacia.  

III.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7. 
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).




IV.  Legal Analysis

The veteran is currently assigned a 10 percent evaluation for 
traumatic arthritis of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003-5260.

Under DC 5003, degenerative arthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, which in this case, is 
Diagnostic Code 5260.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.

In order to determine whether a higher disability rating is 
warranted, in this instance, the Board will look to the 
provisions of DCs 5260 and/or 5261, which pertain to 
limitation of motion of the legs.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and a 30 percent evaluation where flexion is limited to 15 
degrees.

DC 5261 provides for a zero percent evaluation where 
extension of the leg is limited to 5 degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II 
(2003) which reflects that normal flexion and extension of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.

Therefore, in order to warrant a disability evaluation in 
excess of 10 percent for the left knee, in this instance, the 
evidence must establish limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  However, having reviewed the 
complete record, the Board finds that the preponderance of 
the competent and probative evidence of record is against 
finding that the veteran's left knee disorder is manifested 
by limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  In reaching this conclusion, the 
Board has found the most probative evidence of record to be 
the reports of the VA examinations conducted since 2000.  

For example, the Board notes that, in the November 2000 VA 
examination report, range of motion of the left knee was from 
0 to 140 degrees.  Thereafter, private medical records dated 
in March 2001 revealed crepitation with flexion and 
extension.  Moreover, the December 2001 VA examination report 
revealed that range of motion of the left knee was from 0 to 
120 degrees.  

The Board reiterates that VA examinations have revealed 
evidence of limitation of flexion to 140 degrees and to 120 
degrees.  Although 120 degrees of flexion is less than the 
normal range of flexion of 140 degrees as defined by 38 
C.F.R. § 4.71a, Plate II, it is not sufficient to warrant a 
compensable evaluation under DC 5260.  Furthermore, the Board 
notes that some slight limitation of motion is already 
contemplated by the 10 percent assigned for the left knee 
under DC 5003.

In light of the aforementioned findings, the Board believes 
that the preponderance of the evidence is against finding 
that the veteran's left knee disability meets the criteria 
for an evaluation in excess of 10 percent for a left knee 
under the criteria of either Diagnostic Code 5260 or DC 5261.

Furthermore, in order to warrant the next higher evaluation 
of 20 percent under Diagnostic Code 5003, degenerative 
arthritis must be demonstrated with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations and 
such is not shown in the record in this instance.  Therefore 
an evaluation in excess of 10 percent under DC 5003 is not 
for application.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, 
the Board has considered whether an increased evaluation is 
available for the veteran's left knee under these provisions.

After careful review of the record, the Board finds that the 
veteran's left knee disability is not manifested by a degree 
of additional functional loss due to pain or other pathology 
that would warrant a higher evaluation under 38 C.F.R. §§ 
4.40 or 4.45.

Clearly, the veteran has reported pain on motion.  In 
addition, he has reported that he experiences constant pain 
in his left knee.  Significantly, the 2001 VA examination in 
the claims file documented range of motion of the left knee 
from zero to 100 degrees.  Previous VA examinations 
documented range of motion of the left knee from zero to 120 
degrees with the pain at 90 degrees.  As noted above, the 
veteran's "actual" range of motion noted in degrees is not 
sufficient to justify a rating in excess of 10 percent.  
There is no indication of fatigue, weakness, lack of 
endurance, or incoordination.  There was some adductor muscle 
atrophy.  

With regard to the applicable criteria, the diagnostic code 
currently assigned contemplates a loss of flexion to 45 
degrees.  Comparatively, the actually performed flexion is 
120 degrees.  Accordingly, the effects of pain and associated 
functional limitations have been accounted for in the ratings 
currently assigned.  The Board concludes that the 10 percent 
evaluation for the left knee in this instance is 
appropriately assigned.

Consequently, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an increased evaluation for a left knee disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45.

With further regard to the veteran's left knee disability, 
the Board has given consideration to evaluating the 
disability under different diagnostic codes.  We note that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and the demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, however, there is no 
evidence of ankylosis of the left knee.  Consequently, 38 
C.F.R. § 4.71a, Diagnostic Code 5256 is not for application.  

The Board notes that, in an August 2002 rating decision, the 
veteran was granted a separate evaluation under Diagnostic 
Code 5257 for instability of the left knee and assigned a 10 
percent evaluation.  This issue is not currently under 
appeal, as the veteran has not expressed any disagreement as 
to that determination.  

The medical evidence does not support a higher evaluation 
under DC 5258, as the veteran's left knee disability is are 
not productive of semilunar cartilage dislocation with 
frequent episodes of "locking," pain, and effusion into the 
joint.  There is also no impairment of either the tibia or 
fibula in either leg.  Accordingly, DC 5262 is not for 
application in this case, either. 

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is far 
more severe than is contemplated by the 10 percent 
evaluation, his lay assertions as to the severity of his 
disability is far less probative than the findings of skilled 
professionals.  As discussed in detail above, the Board has 
extensively reviewed the reports of the medical examinations 
associated with the claims folder, as well as his treatment 
records.  We believe that the symptomatology demonstrated by 
that evidence is consistent with no more than the 10 percent 
evaluation for the left knee disability.

Additional Consideration:  Extraschedular Rating

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this case, in the February 2002 rating decision, the RO 
concluded that referral for consideration of an 
extraschedular evaluation was not warranted for the veteran's 
service connected left knee disability.  In addition, the RO 
provided the criteria under 38 C.F.R. § 3.321(b)(1) in the 
August 2002 SSOC, but fail to discuss them.  

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).


In the present case, the veteran's service-connected left 
knee disability is not shown to have required frequent 
periods of hospitalization.  Moreover, the evidence does not 
show that the veteran's left knee disability is productive of 
marked interference with his ability to maintain employment.  
Although the record reflects that the veteran has reported 
that his unemployed is due to his left knee disability, the 
evidence of record does not establish that the veteran's left 
knee disability markedly interferes with his ability to 
maintain employment.

In short, although the veteran experiences some impairment in 
his left knee, which is adequately contemplated by the 
evaluation currently assigned, the record does not reflect 
that his service-connected left knee disability is productive 
of marked interference with his ability to maintain 
employment.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



